Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Patent Board Decision filed on 08/09/2022.

Allowable Subject Matter
2.	Claims 1-20 respectively are allowable.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
	Patent Board have Reversed Examiner’s 103 rejection. 	
The prior arts of record, individually or in combination, do not teach in entirety the independent claims as amended when read in light of the specification. The prior art of records fails to disclose, suggest or teach:
“identifying peers in the peer-to-peer network containing portions of the content; 
establishing a virtual peer, the virtual peer appearing as an additional peer in the peer-to-peer network, wherein the virtual peer is configured such that when a particular peer downloads data from the virtual peer, the data is conveyed from the server to the particular peer; 
identifying portions of the content that are unavailable on all peers but are available on the server; 
marking the identified unavailable portions of the content as available on the virtual peer; 
marking portions of the content that are available on any peers as missing on the virtual peer; and 
downloading the content to the target peer from the identified peers and the virtual peer based on the peer-to-peer file sharing protocol by obtaining portions of the content Page 2 of 12Appl. No. 15/641,261available on the identified peers from the identified peers and portions of the content available on the virtual peer from the central server.”
The dependent claims that depend upon of the above-mentioned allowable independent claims are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                              
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
9/3/22